Citation Nr: 0208527	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, dated in June 1999.  That decision denied the 
veteran's claim of entitlement to service connection for a 
kidney disorder, because the veteran did not submit new and 
material evidence sufficient to reopen the claim, previously 
denied in March 1972.  The denial was duly appealed.

The Board of Veterans' Appeals (Board), in a March 2001 
decision, found that the veteran had submitted new and 
material evidence, and remanded the issue that is the subject 
of this decision for development and a decision upon the 
merits.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran does not have a current kidney disorder that is 
etiologically connected to the kidney disorder treated during 
the veteran's period of active service.


CONCLUSION OF LAW

A kidney disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issue of entitlement to service 
connection for a kidney disorder.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the March 2001 Board decision and remand and 
in the August 2001 RO Supplemental Statement of the Case 
informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided VA medical examinations in 
connection with his claim.  The Board finds that another 
medical opinion is not necessary, as the record contains 
sufficient medical evidence to decide the claim.  See 66 Fed. 
Reg. at 45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability 
may be service-connected if it results from an injury or 
disease incurred in, or aggravated by, military service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2000), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post- service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court further 
determined chronicity was not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

The veteran's service medical records show that the veteran 
was treated for right flank pain.  An IVP was done in April 
1955 and an impression at that time was minimal 
hydronephrosis of the right kidney.  A repeat IVP was done in 
November 1957, which revealed possible hydronephrosis of the 
right kidney without significant change from the study of 
April 1955.  He continued to have recurrent right flank pain 
over the next several years.  The pain would generally 
subside when he would lie down or apply heat to his right 
side.  In June 1962, he was hospitalized with right flank 
pain.

In July 1962 a right pyeloplasty was performed.  This 
revealed a fairly marked, well localized constriction in the 
right ureter at the ureteropelvic junction.  At the veteran's 
retirement examination in 1971, his history of right flank 
pain and surgery was noted.  He was noted to be asymptomatic 
since with no complications or sequelae.

The veteran has submitted satisfactory evidence of a current 
diagnosis of a kidney disorder, most recently diagnosed as a 
simple right renal cyst.  The evidence consists primarily of 
treatment records from Sammy Hamway, M.D., dated in 1998, and 
VA examinations dated in March 1999 and June 2001.

The veteran's claim fails because of a lack of evidence of a 
nexus or etiological connection between the veteran's current 
disorder and the veteran's service.  The Court has held that, 
where a question is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute competent evidence; however, if the determinative 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The VA examiner in June 2001 reviewed the veteran's history 
and performed a renal ultrasound to determine the current 
status of his renal system.  He concluded that the veteran 
currently had a simple right renal cyst that was a normal 
finding consistent with the veteran's age.  He had a history 
of a ureteral pyeloplasty in 1962 that did not have any 
structural long-term sequelae that could be detected by the 
examiner's evaluation.  The current signs and symptoms as 
expressed by the veteran could not be due to the renal cyst.  
The current conditions were not likely to be due to active 
duty.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
kidney disorder.  The only competent medical evidence 
addressing a possible connection between the veteran's 
current right renal disorder and that noted in service is not 
supportive of the veteran's claim.  The service medical 
records do not show a combination of manifestations 
sufficient to identify chronic renal disease or sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).

The Board concludes that a kidney disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 

	(CONTINUED ON NEXT PAGE)




ORDER

The claim of service connection for a kidney disorder is 
denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPOR`TANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

